Citation Nr: 1232395	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in relevant part, continued a 40 percent rating for the Veteran's lumbar spine disability.  

In his April 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO; in May 2010, he withdrew this request.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the most recent VA examination for the disability on appeal was conducted in July 2008, over four years ago.  The Board finds that this examination is inadequate to make a determination on the Veteran's increased rating claim.  In this regard, the Board notes that the examination report indicates that the Veteran's claims file was not made available to the examiner.  In addition, the examiner noted that the Veteran reported incapacitating episodes in the past 12-month period, but did not indicate the number or duration of such episodes.  Furthermore, the report states that after three repetitions, there was a loss of 10 degrees in each direction (of flexion, extension, lateral flexion, and rotation).  It is unclear whether the examiner meant that there was a 10 degree loss from normal range of motion or an additional 10 degree loss after three repetitions.  In his November 2008 notice of disagreement (NOD), the Veteran alleged that the examiner did not perform any range of motion studies during the examination.  

In addition, there is some suggestion of worsening disability since the July 2008 VA examination.  In his NOD, the Veteran said that he had 24 incapacitating episodes in the past year.  This was also supported by lay statements submitted in January 2009 from A.K. and G.T. attesting to the Veteran's worsening low back disability, incapacitating episodes, and frequent need for bedrest.  

Given the inadequacy of the July 2008 VA examination and allegations of worsening disability, the Board finds that another VA examination is warranted to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Prior to arranging for the Veteran to undergo VA examination, the agency of original jurisdiction (AOJ) should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Sacramento VA Medical Center (VAMC) and the claims file includes records dated through April 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's lumbar spine disability.  The claims file currently includes VA outpatient treatment records from the Sacramento VAMC dated through April 2010.  All records/responses received should be associated with the claims file.  

2.  After the above development is completed, schedule the Veteran for a VA compensation and pension examination to determine the severity of his lumbosacral strain with DJD and DDD.  The claims file must be provided to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202   (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  Neurological testing should be completed.  The examiner should also address the frequency and duration of incapacitating episodes during a 12 month period of time.  An incapacitating episode is defined as a period of flare-up of symptomatology necessitating bedrest as prescribed by a physician.  A complete rationale should be provided for any opinion(s) expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


